Citation Nr: 0830344	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-31 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastric duodenal 
ulcer (ulcer).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel






INTRODUCTION

The veteran had active military service from March to August 
1941.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the veteran's petition to reopen his claim for 
service connection for an ulcer.

This case has a long history.  In October 1952, the RO in 
Kansas City, Missouri, denied the veteran's original claim 
for service connection for his ulcer.  Between 1966 and 2004, 
the veteran filed numerous appeals and made numerous attempts 
to reopen his claim and establish service-connection for his 
ulcer, all of which were denied.

More recently, on July 7, 2005, the RO received medical 
evidence relating to the veteran's ulcer.  The RO considered 
this a petition to reopen his claim for service-connection 
for his ulcer.  Subsequently, the RO denied this claim in an 
October 2005 rating decision.  The veteran submitted a notice 
of disagreement (NOD) in January 2006.  The RO issued a 
statement of the case (SOC) relating to the October 2005 
rating decision in August 2006, and the veteran timely 
submitted a VA Form 9, thereby perfecting his appeal.  
38 C.F.R. § 20.200 (2007).  It is this appeal that is 
currently before the Board.  

In his January 2006 NOD, the veteran raised an additional 
claim for aid and attendance.  Since the RO has not 
adjudicated this claim, it is referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal to the May 2004 RO 
decision denying his petition to reopen his claim for 
service-connection for his ulcer. 

2.  The additional evidence received since that May 2004 RO 
decision is duplicative or cumulative of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2004 decision denying the veteran's petition to 
reopen his claim for service connection for an ulcer is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since 
that decision sufficient to reopen the claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way a letter dated in August 2005, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO issued that VCAA notice letter prior to 
initially adjudicating the veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The August 2005 letter also complies with the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), in which the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

It equally deserves mentioning that a more recent March 2006 
letter informed the veteran that a downstream disability 
rating and effective date will be assigned if his underlying 
claim for service connection is granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  And since providing the 
additional VCAA notice in March 2006, the RO has gone back 
and readjudicated the veteran's claim in the August 2006 
statement of the case (SOC).  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Simply put, he is not entitled to a VA examination 
for a medical nexus opinion unless and until there is new and 
material evidence.  See 38 C.F.R.              § 
3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or Court.

II.  Whether There is New and Material Evidence to Reopen the 
Claim

The veteran is ultimately seeking service connection for an 
ulcer.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen this claim 
since an unappealed, and therefore final, rating decision in 
May 2004.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2007).  In general, service connection requires: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In addition, an ulcer 
may be presumed to have been incurred in service if manifest 
to a compensable degree of at least 10 percent within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West Supp. 2005); 38 C.F.R.        §§ 3.307, 
3.309 (2007) .

Although the RO has already addressed whether new and 
material evidence has been submitted to reopen the claim, so 
too must the Board make this threshold preliminary 
determination because it affects the Board's jurisdiction 
over the underlying claim to adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that new and material evidence 
has not been submitted, then its analysis must end, as 
further analysis is neither required nor permitted.  See 
Barnett, 83 F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
Under the revised standards (effective for petitions to 
reopen filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers; and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In January 2004, the veteran submitted a claim to reopen his 
claim for service-connection for his ulcer based on new and 
material evidence.  In May 2004, the RO denied his claim.  In 
February 2005, the RO furnished the veteran a statement of 
the case (SOC).  The veteran did not submit a VA Form 9 or 
substitute document within 60 days of the SOC or within the 
remainder of the one year period from the date of the letter 
notifying him of the RO's decision.  Therefore, the Board 
finds that the veteran did not perfect an appeal to the May 
2004 RO decision and it became final and binding.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103. 

In the final May 2004 decision, the RO specifically noted 
that the veteran's VA medical records document that he had 
been treated for peptic ulcer disease and gastroesophageal 
reflux disease, suggesting that he had a current disability.  
However, the RO denied service connection for this disability 
because there was no evidence of a medical nexus between this 
condition and the veteran's military service.  Thus, for the 
veteran to successfully reopen his claim he must submit 
medical evidence that his current ulcer is related to 
service.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is the 
evidence that has been added to the record since the final 
May 2004 RO decision.  Since that decision, the veteran has 
submitted (i) a letter from a private physician, M.A.H., 
O.D., dated in June 2005; (ii) a copy of the veteran's Report 
of Induction, received in January 2006; (iii) a copy of the 
veteran's Honorable Discharge from military service, received 
in January 2006; (iv) and his own statements contained in his 
January 2006 NOD with respect to the October 2005 RO decision 
denying his claim.  Unfortunately, none of this evidence is 
material in that there is still no medical evidence of a 
nexus between the veteran's ulcer and service.

In July 2005, the veteran submitted a letter from a private 
physician, Dr. M.A.H., dated June 17, 2005.  In this letter, 
Dr. M.A.H. stated that the veteran was first examined at his 
office for "stomach trouble" in 1976 and that the veteran 
was placed on a H2 blocker, had occasional visits for Peptic 
Ulcer Disease, and was recently placed on a Proton Pump 
Inhibitor.

While this letter is "new" in that it was not previously 
considered by VA, it is certainly not "material" as it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  Specifically, it does not 
suggest that the veteran has an ulcer or that a previously 
existing ulcer was made worse as a result of his military 
service from March to August 1941, over 60 years prior to the 
dating of that letter.  So even if new this evidence is not 
material and therefore insufficient to warrant reopening the 
veteran's claim.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).

The Board will next address the veteran's statements 
contained in his January 2006 NOD with respect to the October 
2005 RO decision denying his claim.  In this statement, the 
veteran asserts that he is unaware of any 1939 evidence 
stating that he a "history of stomach trouble" and that his 
"induction papers show that [his] abdominal viscera was 
normal when [he] had [his] physical [examination prior to 
entering military service]."  Furthermore, the veteran 
states that "there is no evidence that [his] ulcer condition 
was aggravated by [his] time in service" and that "[t]he 
fact that [he] was hospitalized for [his ulcer] condition 
while in the military should warrant that it was aggravated 
in service."

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  Therefore, 
as a layman, the veteran cannot establish a causal nexus 
(link) between his ulcer and his military service, and his 
statements attempting to do so are insufficient to reopen his 
claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992);  Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."   Hence, the 
Board finds that the veteran's lay statements regarding the 
causal nexus between his ulcer and his military service do 
not constitute new and material evidence sufficient to reopen 
his claim.  

Finally, the Board will consider whether the veteran's 
January 2006 submission of copies of either his Report of 
Induction or his Honorable Discharge are new and material 
evidence sufficient to warrant reopening his claim.  As 
previously stated, new and material evidence can be neither 
cumulative nor redundant of the evidence already of record at 
the time of the last prior final denial of the claim sought 
to be opened.  38 C.F.R. § 3.156(a).  These documents were of 
record in May 2004, the time of the last prior final denial 
of the veteran's claim, and were existing evidence previously 
submitted to agency decisionmakers.  Hence, the Board finds 
that these documents are cumulative or redundant; thus 
neither can be considered new.  Id.

In conclusion, the veteran has not submitted new and material 
evidence since the final May 2004 rating decision that denied 
his petition to reopen his claim for service connection for 
an ulcer.  Therefore, the Board must deny his appeal to 
reopen this claim.  In the absence of new and material 
evidence, the benefit of the doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The veteran's petition to reopen his claim for service 
connection for his ulcer is denied.



____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


